A. L. PHARMA INC.

SUPPLEMENTAL PENSION PLAN

SECTION 1

Introduction

1.1 The Plan and Its Effective Date. The A. L. Pharma Inc. Supplemental Pension
Plan (the "Plan") is maintained by Alpharma Inc. (the "Company"). The Plan was
originally established by A. L. Pharma Inc. effective as of July 1, 1994 and was
amended and restated effective January 1, 2005. The Plan is being amended and
restated in its entirety effective January 1, 2008. With respect to benefits
under the Plan that were not in "pay status" as of December 31, 2004, the
Company intends that Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code") shall apply.

1.2 Purpose. The Company maintains the Alpharma Inc. Pension Plan (the "Pension
Plan") which is intended to meet the requirements of a "qualified plan" under
the Code. While the Code places limitations on the maximum amount of an
employee's compensation that may be taken into account for determining benefits
payable under a qualified plan, the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), permits the payment under an "unfunded plan" of the
benefits which may not be paid under a qualified plan because of such
limitation. The purpose of this Plan is to provide a certain level of additional
benefits which may not be provided under the pension plan because of the maximum
compensation limitation of the Code. Effective January 1, 2006, participation
in, and accruals under, the Plan were frozen.

SECTION 2

Benefits

2.1 Eligibility. Only those highly compensated or key management employees of
the Company or its affiliates, who participate in the Pension Plan and who were
employed on June 30, 1994, shall participate in the Plan (the "Participants"),
subject to the conditions and limitations of the Plan. Highly compensated key
management employees hired after June 30, 1994 and before January 1, 2006, shall
be eligible to participate in the Plan at the discretion of the Committee.

2.2 Amount of Benefits. Subject to Section 2.3 below, with respect to a
Participant who becomes entitled to a pension benefit under the Pension Plan,
and such benefit has been limited as a result of the maximum compensation
limitation imposed by Section 401(a)(17) of the Code (as such maximum
compensation limitation is incorporated in the Pension Plan and as it may be
changed from time to time), he or she shall be entitled to receive under this
Plan the portion of the Participant's benefit under the Pension Plan which
exceeds the benefit payable to the Participant under the Pension Plan after
applying the legal maximum compensation limitation; provided, however, that the
annual compensation earned by a Participant for this purpose shall not exceed
$235,840. Such estimated limitation shall be determined by the Committee (as
defined in section 3.1). A Participant's benefit under this Plan shall be
referred to hereinafter as a Participant's "Supplemental Pension Benefit." With
respect to determining a Participant's Supplemental Pension Benefit, service
after December 31, 2005 and compensation paid after the last payroll period
ending in 2005, shall not be taken into account.

2.3 Vesting. If a Participant resigns or is dismissed from the employ of the
Company and all of its controlled group members prior to completing at least
five years of employment service with the Company or any member of its
controlled group, the Participant shall not be entitled to any benefit under the
Plan. Notwithstanding the foregoing, Participants (i) whose employment was
transferred from the controlled group that includes the Company to the
controlled group that includes Actavis Group hf. on or about December 16, 2005,
or (ii) who were employees involuntarily terminated as a result of the sale of
the Company's generics business, shall be entitled to a benefit under the Plan
based on their service through their termination date, regardless of whether
such Participants had completed at least five years of employment service on
their termination date.

2.4 Payment of Benefits. Upon a Participant's Termination from Employment, a
Participant's Supplemental Pension Benefit under the Plan shall be paid to the
Participant, or in the event of his or her death, the Participant's beneficiary,
in a lump sum on the date that is six months after such Participant's
Termination from Employment, but in event later than the later of (i) December
31 of the calendar year in which the Participant has been Terminated from
Employment for six months, or (ii) the fifteenth day of the third calendar month
following the date on which the Participant has been Terminated from Employment
for six months. For purpose of this Section 2.4, whether a Termination of
Employment has occurred is determined based on whether the facts and
circumstances indicate that the Company and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after such
date (whether as an employee or as an independent contractor) would permanently
decrease to no more than 20% of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Company if the Participant has been providing services to the Company less than
36 months). The lump sum payment shall be determined using Applicable Interest
Rate and the Applicable Mortality, both as defined under the Code and the
regulations thereunder. Notwithstanding anything in the Plan to contrary, if a
Participant is receiving his or her Supplemental Pension Benefit in the form of
an annuity, upon the Participant's death, his or her beneficiary shall be
entitled to survivor benefits provided under the form of annuity, if any.

2.4 Funding. Benefits payable under this Plan to a Participant or his
beneficiary shall be paid directly by the Company. The Company shall not be
required to segregate on its books or otherwise any amount to be used for
payment of supplemental pension benefits under this Plan. This Plan shall
constitute an unfunded arrangement and any amounts actually set aside by the
Company shall remain as Company assets, subject to the general creditors of the
Company.

 

SECTION 3

General Provisions

3.1 Committee. This Plan shall be administered by the pension plan
administrative committee (the "Committee"). The Committee shall have, to the
extent appropriate, the same powers, rights, duties and obligations with respect
to this Plan as it has with respect to the pension plan. Each determination
provided for in this Plan shall be made by the Committee under such procedure as
may from time to time be prescribed by the Committee and shall be made in the
absolute discretion of the Committee. Any determination so made shall be
conclusive on all parties.

3.2 Beneficiary. A participant's "beneficiary" under this Plan means (i) any
person who becomes entitled to benefits under the pension plan because of the
participant's death, or (ii) if the Participant has no designated beneficiary
for purposes of the pension plan as set forth in (i) above, or if his or her
beneficiary designated for purposes of the pension plan as set forth in (i)
above dies before the date of the participant's death, any one or more of the
participant's estate and his or her relatives by blood or marriage, in such
proportions as the Committee determines.

3.3 Employment Rights. Establishment of the Plan shall not be construed to give
any participant the right to be retained in the Company's service or to any
benefits not specifically provided by the Plan.

3.4 Withholding. The Committee shall deduct from all payments under the Plan any
taxes required to be withheld under the laws of the United States or any state,
including but not limited to Federal and/or state income and employment taxes.

3.5 Interests Not Transferable. Except as to withholding of any tax under the
laws of the United States or any state, the interests of the participants and
their beneficiaries under the Plan are not subject to the claims of their
creditors and may not be voluntarily or involuntarily transferred, assigned,
alienated or encumbered. No participant shall have any right to any benefit
payments hereunder prior to the Participant's termination of employment with the
Company and all other companies which are part of the controlled group of
companies which includes the Company.

3.6 Payment with Respect to Incapacitated Participants or Beneficiaries. If any
person entitled to benefits under the Plan is under a legal disability or in the
Committee's opinion is incapacitated in any way so as to be unable to manage his
or her financial affairs, the Committee may direct the payment of such benefit
to such person's legal representative or to a relative or friend of such person
for such person's benefit, or the Committee may direct the application of such
benefits for the benefit of such person in any manner which the Committee may
select that is consistent with the Plan. Any payments made in accordance with
the foregoing provisions of this section shall be a full and complete discharge
of any liability for such payments. The Committee shall deduct from all payments
any taxes required to be withheld under the laws of the United States or any
state, including but not limited to Federal and/or state income and employment
taxes.

3.7 Limitation of Liability. To the extent permitted by law, no person
(including the Company, the Board of Directors of the Company, the Committee,
any present or former member of the Board, or the Committee, and any present or
former officer of the Company) shall be personally liable for any act done or
omitted to be done in good faith in the administration of the Plan.

3.8 Controlling Law. To the extent not superseded by federal law, the laws of
New Jersey shall be controlling in all matters relating to the Plan.

3.9 Gender and Number. Where the context admits, words in the masculine gender
shall include the feminine and neuter genders, the plural shall include the
singular and the singular shall include the plural.

3.10 Action by the Company. Any action required of or permitted by the Company
under the Plan shall be by resolution of the Board of Directors of the Company
or any person or persons authorized by resolution of such Board.

3.11 Successor to the Company. The term "Company" as used in the Plan shall
include any successor to the Company by reason of merger, consolidation, the
purchase of all or substantially all of the Company's assets or otherwise.

3.12 Miscellaneous. The Plan shall be binding upon and inure to the benefit of
the parties, their legal representatives, successors and assigns, and all
persons entitled to benefits hereunder. Any notice given in connection with the
Plan shall be in writing and shall be delivered in person or by registered mail,
return receipt requested. Any notice given by registered mail shall be deemed to
have been given upon the date of delivery indicated on the registered mail
return receipt, if correctly addressed.

SECTION 4

Amendment and Termination

While the Company expects to continue the Plan, it must necessarily reserve and
hereby does reserve the right to amend the Plan from time to time or to
terminate the Plan at any time; provided that no amendment of the Plan nor the
termination of the Plan may cause the reduction or cessation of any benefits
that were accrued as of the date of such amendment or termination and otherwise
would be payable under this Plan, but for such amendment or termination.
Notwithstanding anything in the Plan to the contrary, the Company may terminate
the Plan only to the extent permitted under Section 409A of the Code and the
regulations thereunder.

While the Company expect to continue the Plan, the Company, acting through its
Board of Directors, must necessarily reserve and hereby does reserve the right
to amend the Plan from time to time, provided, that no amendment of the Plan may
cause the reduction or cessation of any benefits that were accrued as of the
date of such amendment and otherwise would be payable under the plan, but for
such amendment.

Notwithstanding the foregoing, the Board of Directors has delegated to the
executive management Benefits Committee the authority to adopt administrative
amendments to the Plan, provided, that such amendments do not involve a change
in the costs or liability of the Company or alter the benefits payable
thereunder. The Board of Directors has delegated to the Compensation Committee
the authority to adopt all other amendments to the Plan, provided, that such
amendments do not significantly increase or decrease benefit amounts, or are
required to be adopted by the Board of Directors under the Code or the
regulations thereunder. The Board of Directors retains the authority to adopt
amendments to the Plan that significantly increase or decrease benefit amounts,
or are required to be adopted by the Board of Directors under the Code or
regulations thereunder.

 

 

 

____________________________________________

Alpharma Inc.

